In the Missouri Court of Appeals
                       Eastern District
                                              DIVISION THREE

CITY OF ST. LOUIS,                                         )        No. ED102668
                                                           )
         Respondent,                                       )        Appeal from the Circuit Court
                                                           )        of the City of St. Louis
         vs.                                               )        1422-CR01277
                                                           )
ROLAND HILL,                                               )        Honorable Michael W. Noble
                                                           )
         Appellant.                                        )        Filed: March 1, 2016

         Roland Hill (“Appellant”) appeals the judgment of the Circuit Court of the City of St.

Louis (“circuit court”), entered after a bench trial, finding him guilty of three municipal

ordinance violations for failing to comply with the property maintenance code of the City of St.

Louis (“the City”) and sentencing him to pay a $1,500 fine plus court costs. This matter was

before the circuit court for a trial de novo following Appellant’s bench trial in the St. Louis City

Municipal Division (“municipal division”), where Appellant was found guilty of the same

municipal ordinance violations1 and was also sentenced to pay a fine plus court costs. Because

Appellant has failed to file a transcript of the underlying proceedings as required by Rule 30.04,2

and because our Court cannot take judicial notice of or otherwise recognize the municipal

ordinance of which Appellant was found guilty, we dismiss his appeal.3

1
  As explained below, the municipal division also found Appellant guilty of a fourth municipal ordinance violation
which was dismissed in the trial de novo.
2
  Unless otherwise indicated, all references to Rules are to Missouri Supreme Court Rules (2015).
3
  We deny Appellant’s motion for plain error review, which was taken with the case. For the reasons discussed
below in Section II.A., we partially deny and partially grant the City’s motion to strike Appellant’s brief and dismiss
his appeal, which was taken with the case.
                                           I.       BACKGROUND

         In May 2013, the City charged Appellant with committing four municipal ordinance

violations for failing to comply with the City’s property maintenance code. After holding a

bench trial, the municipal division entered a judgment on March 27, 2014 finding Appellant

guilty of all four charges and sentencing him to pay a $2,000 fine plus court costs. Five days

later, Appellant filed a timely application for a trial de novo4 and requested a jury trial. After

holding a hearing on the record on May 16, 2014, the circuit court denied Appellant’s request for

a jury trial in the trial de novo.

         On July 18, 2014, the trial de novo took place. The circuit court held a bench trial on the

record, at which Appellant appeared pro se and an attorney appeared on behalf of the City. One

of the four ordinance violation charges against Appellant was dismissed, and the circuit court

ultimately entered a judgment finding Appellant guilty of three municipal ordinance violations

for failing to comply with the City’s property maintenance code and sentencing him to pay a

$1,500 fine plus court costs.5 This appeal followed.

                                             II.      DISCUSSION

         Appellant raises four points on appeal. Appellant’s first point on appeal alleges the City

failed to provide him with proper notice of his alleged ordinance violations. Appellant’s second

point on appeal claims the City committed a discovery violation and the circuit court erred in

making a discovery-related ruling at the trial de novo. Appellant’s third point on appeal

maintains the circuit court erred in denying his request for a jury trial in the trial de novo.

Finally, Appellant’s fourth point on appeal contends the circuit court erred in denying him the

opportunity to present evidence at the trial de novo in support of his affirmative defenses.

4
  See section 479.200.2 RSMo 2000 (providing an application for a trial de novo shall be filed within ten days after a
municipal division enters a judgment).
5
  We note that after the circuit court entered an initial judgment, there was a lengthy procedural posture which took
place prior to this appeal which is unnecessary to discuss in detail for purposes of this opinion.
                                                          2
A.     The City’s Motion to Strike Appellant’s Brief and Dismiss His Appeal

       Before we can possibly consider the merits of Appellant’s points on appeal, we must

determine whether the City’s motion taken with the case is dispositive. The City’s motion

requests our Court to strike Appellant’s brief and to dismiss his appeal because, (1) Appellant’s

brief allegedly fails to comply with Rules 30.06 and 84.04; and (2) Appellant’s record on appeal

allegedly fails to comply with Rule 30.04.

       An appeal from a trial de novo of a municipal ordinance violation is governed by the

rules for an appeal of a misdemeanor conviction. City of Springfield v. Rogers, 867 S.W.2d 692,

693 n.2 (Mo. App. S.D. 1993). Accordingly, Rules 30.06, 84.04, and 30.04 govern this appeal.

See id. at 693, 693 n.1 (holding a former version of Missouri Supreme Court Rule 30.06 applied

to an appeal from a trial de novo of a municipal ordinance violation); Rule 30.06(c) (stating

briefs “shall be prepared as provided in Rule 84.04”); State v. Creech, 983 S.W.2d 169, 170, 171

(Mo. App. E.D. 1998) (holding a former version of Missouri Supreme Court Rule 30.04 applied

to a misdemeanor conviction).

       1.      Appellant’s Alleged Failure to Comply With Rules 30.06 and 84.04

       First, the City argues we should strike Appellant’s brief and dismiss his appeal because

the statement of facts, points relied on, and argument portions of Appellant’s brief do not comply

with Rules 30.06 and 84.04. The City specifically alleges Appellant’s brief fails to comply with

Rules 30.06 and 84.04 because, (1) Appellant’s statement of facts “is not a fair and concise

statement of the relevant facts and does not contain specific page references to the record as

required by Rule 84.04[(c)]”; (2) Appellant’s points relied on “do not identify the specific ruling

or action challenged, state concisely the legal reasons for each claim of reversible error, explain

why the legal reasons support a claim of reversible error, or substantially comply with the format

required by Rule 84.04(d)”; and (3) the argument portions of Appellant’s brief “do not restate the

                                                 3
applicable point relied on or contain a concise statement of the applicable standard of review for

each claim of error” as required by Rule 84.04(e). See Rule 30.06(c) (providing “[t]he statement

of facts, points relied on, [and] argument . . . shall be prepared as provided in Rule 84.04”).

        Where, as in this case, an appellant is appearing pro se in an appeal, he is still generally

held to the same standard as a licensed attorney. Emig ex rel. Emig v. Curtis, 117 S.W.3d 174,

177 (Mo. App. W.D. 2003); Gray v. White, 26 S.W.3d 806, 815 (Mo. App. E.D. 1999).

Accordingly, a pro se appellant must substantially comply with the requirements of Rule 84.04,

including those referenced above. Emig ex rel. Emig, 117 S.W.3d at 177; Gray, 26 S.W.3d at

815. Nevertheless, “[w]e will not exercise our discretion to dismiss an appeal for technical

deficiency under Rule 84.04 unless the deficiency impedes disposition on the merits.” Emig ex

rel. Emig, 117 S.W.3d at 177 (quoting Gray, 26 S.W.3d at 816).

        In this case, although Appellant’s brief contains some technical deficiencies under Rule

84.04, we are able to ascertain the issues and arguments. Accordingly, we decline to strike

Appellant’s brief and dismiss his appeal on the grounds it fails to technically comply with Rules

30.06 and 84.04, and therefore, we deny this portion of the City’s motion taken with the case.

See Gray, 26 S.W.3d at 816 (similarly holding).

        2.      Appellant’s Alleged Failure to Comply With Rule 30.04

        For the City’s second and final argument in support of its motion taken with the case, it

alleges Appellant has failed to comply with Rule 30.04 because he has failed to file the transcript

of the underlying proceedings.

        Rule 30.04(a) provides, in relevant part, “[t]he record on appeal shall contain all of the

record, proceedings and evidence necessary to the determination of all questions to be presented .

. . it is divided up into two components, i.e., the ‘legal file’ and the ‘transcript.’” “The legal file

shall . . . contain clearly reproduced exact copies of the . . . portions of the trial record previously

                                                   4
reduced to written form,” and the “[t]he transcript shall contain the portions of the proceedings

and evidence not previously reduced to written form.” Id.

         Because it is an appellant’s burden to demonstrate error, it is his duty to provide an

appellate court with a complete record of the underlying proceedings which is necessary to

determine the issues he raises on appeal. Rule 30.04(a),(c), and (f); State v. Hackler, 122 S.W.3d
132, 135 (Mo. App. S.D. 2003); State v. Adams, 927 S.W.2d 483, 484 (Mo. App. W.D. 1996);

Arnold v. State, 789 S.W.2d 525, 526 (Mo. App. E.D. 1990). Moreover, where an appellant’s

failure to file a complete record on appeal results in an appellate court being unable to give

meaningful review to his claims of error, his appeal will be dismissed. See Hackler, 122 S.W.3d

at 135-36; Adams, 927 S.W.2d at 484; Arnold, 789 S.W.2d at 526.

         As stated above, Appellant raises four points on appeal, claiming, (1) the City failed to

provide him with proper notice of his alleged ordinance violations; (2) the City committed a

discovery violation and the circuit court erred in making a discovery-related ruling at the trial de

novo; (3) the circuit court erred in denying his request for a jury trial in the trial de novo; and (4)

the circuit court erred in denying him the opportunity to present evidence at the trial de novo in

support of his affirmative defenses.

         Appellant has filed a legal file with our Court as part of the record on appeal. However,

he has failed to file a transcript of the May 16, 2014 hearing on his request for a jury trial in the

trial de novo, and he has failed to file a transcript of the trial de novo.

         In addition, Appellant has not included the municipal ordinance of which he was found

guilty as part of the record on appeal.6 Further, because the transcript of the trial de novo was

not filed with our Court, we cannot determine whether the municipal ordinance of which


6
 A municipal ordinance may be included in the transcript on appeal or filed separately with the appellate court as an
exhibit. See City of Kansas City v. Narron, 493 S.W.2d 394, 401 (Mo. App. 1973).

                                                          5
Appellant was found guilty was admitted into evidence during the underlying proceeding, and

nothing in the record reflects the ordinance was stipulated to by the parties. Under these

circumstances, we cannot take judicial notice of or otherwise recognize the ordinance at issue in

this case. See State ex rel. Sir v. Gateway Taxi Management Co., 400 S.W.3d 478, 488 (Mo.

App. E.D. 2013) (“[w]e cannot take judicial notice of ordinances that . . . are not in the record on

appeal”); Nigh v. City of Savannah, Mo., 956 S.W.2d 451, 454 (Mo. App. W.D. 1997) (“[n]either

trial nor appellate courts will take judicial notice of municipal ordinances and … they may be

recognized by the Court only if admitted into evidence or stipulated to by the parties”)

(quotations omitted).

       We acknowledge that securing transcripts and a complete record of the underlying

proceedings would cost Appellant both time and money, and we are sympathetic to the fact that

it may be difficult for some appellants, including those who are pro se, to carry that burden.

Nevertheless, it is Appellant’s duty to provide our Court with a complete record of the

underlying proceedings, as it is necessary to determine the issues he raises on appeal. Rule

30.04(a),(c), and (f); Hackler, 122 S.W.3d at 135; Adams, 927 S.W.2d at 484; Arnold, 789
S.W.2d at 526. Because Appellant has failed to file a transcript of the May 16, 2014 hearing on

his request for a jury trial in the trial de novo and the transcript of the trial de novo, and because

our Court cannot take judicial notice of or otherwise recognize the municipal ordinance of which

Appellant was found guilty, we are unable to give meaningful review to Appellant’s claims of

error. Accordingly, we partially grant the City’s motion taken with the case and dismiss

Appellant’s appeal. See Hackler, 122 S.W.3d at 135-36; Adams, 927 S.W.2d at 484; Arnold, 789
S.W.2d at 526.




                                                   6
                                 III.   CONCLUSION

      The appeal is dismissed.




                                         ROBERT M. CLAYTON III, Presiding Judge

Lawrence E. Mooney, J., and
James M. Dowd, J., concur.




                                          7